DETAILED ACTION
Status of Claims
	Claims 1-11 and 14-19 are pending.
	Claims 12-13 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous grounds of objection and rejection stand. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemer et al. (US 2013/0068626) in view of Nishikawa et al. (JP 2013-023693).
Regarding claim 1, Siemer discloses an aqueous metal electroplating composition (title), comprising:
Tin ions [0145];
at least one alloy metal ion; and 
at least one additive comprising a linear or branched polyimidazolium compound comprising the formula L1 (abstract, [0016]-[0042], [0124], [0146]). 
Siemer differs from the instant claim in that the metal electroplating composition of Siemer is an alloy of tin and copper for example [0145].  Siemer fails to disclose the alloying metal including silver, indium or bismuth. 
In the same or similar field of endeavor, Nishikawa discloses an aqueous plating solution ([0001], [0014] = an aqueous composition), comprising tin ions [0015], silver, bismuth, indium ([0015], [0061] = at least one alloy metal ion selected from the group consisting of silver, indium, and bismuth); and at least one additive comprising a linear or branched polyimidazolium compound comprising a structural unit of formula L1 (e.g. compounds 6 or 7 with formula (b), (c), and (d) [0027]; n of Nishikawa outside the claimed range). Nishikawa discloses that the alloying metal may be inclusive of copper [0009].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the metal electroplating composition of Siemer with a metal alloy such as silver, bismuth or indium because Nishikawa teaches in the same field of endeavor, that a similar leveling additive may be used to perform the same or similar process of metal electroplating using various metals such as tin, copper, silver, etc.  Siemer and Nishikawa overlap in multiple aspects (e.g. metal electroplating with tin and copper) thus one of ordinary skill in the art would have found it obvious to electroplate with other metals such as silver, indium and/or bismuth to produce the same or similar predictable result.  Nishikawa for example discloses copper as an alternative metal to deposit.  
Regarding claim 2, Siemer discloses wherein R1 and R2 are H atoms [0016].  Nishikawa discloses wherein R1 and R2 are H atoms (e.g. compounds 6 or 7 with formula (b), (c), and (d) [0027]).
Regarding claim 3, Siemer discloses wherein R3 is an H atom [0016]. Nishikawa discloses wherein R3 is an H atom (e.g. compounds 6 or 7 with formula (b), (c), and (d) [0027]).
Regarding claim 4, Siemer discloses wherein X1 does not comprise a hydroxyl group [0017]. Nishikawa discloses wherein X1 does not comprise any hydroxyl groups (Examples 12 and 13, compounds 6 or 7 with formula (b), (c), and (d) [0027]).
Regarding claims 5-6, Siemer discloses a polyimidazolium leveling compound comprising the structural formula of L1and wherein X1 is a linear or branched C4 to C14 alkanediyl or cyclic alkanediyl (abstract), [0124]. 
Regarding claim 8, Siemer discloses a counterion including chloride [0031]. Nishikawa discloses wherein the at least one additive comprises a counterion (Yo) selected from the group consisting of chloride, sulfate and acetate, wherein o is a positive integer (compounds 6 or 7 with formula (b), (c), and (d) [0027], [0052], [0057]-[0058]).
Regarding claim 9, Siemer discloses that the electrolyte may either be acidic or alkaline [0146] thus a pH below 4 is within the teachings of Siemer and additionally, given the acidic nature of the components of the electrolyte of either Siemer or Nishikawa (Examples 12 and 13), a pH of below 4 would have been an obvious modification of the tin electroplating solution.  
Regarding claim 10, the claimed “determined by gel permeation chromatography” does not limit the claimed mass average molecular weight.  Siemer discloses the average molecular weight including greater than 500 g/mol [0032].  Nishikawa discloses the compound has a weight from 2,000-50,000 g/mol (Compounds 6 and 7, (b), (c) and (d), [0057], [0058]).
Regarding claim 11, Siemer discloses the compound comprising more than 80 % by weight structural units [0033].  Nishikawa discloses wherein the polyimidazolium compound comprises more than 80% by weight of structural units of formula L1 (Examples 12 and 13, compounds 6 or 7 with formula (b), (c), and (d) [0027]).
	Regarding claim 14, Siemer discloses the composition comprising grain refiners and surfactants [0103]-[0104].  Nishikawa discloses the plating solution comprising one or more surfactants (Examples 12 and 13, claim 5) and one or more grain refiners (claim 5) [0037].  
Regarding claims 15 and 16, Siemer in view of Nishikawa discloses the claimed invention as applied above including wherein the alloy metal including silver is in an amount of about 5% by weight (Example 4, [0065]; Nishikawa) which falls within the claimed range.  
Regarding claim 17, Siemer in view of Nishikawa discloses the claimed invention as applied above.  Siemer discloses the method including metal electroplating onto a substrate [0044]. Nishikawa discloses the plating solution utilized in an electrolytic plating method (= applying current density) including a substrate.  The claimed “a time sufficient” does not require a specified time.  
Regarding claims 18-19, Siemer discloses wherein the substrate comprises features such as vias having dimensions of widths of several micrometers up to 100 micrometers [0012] and filling the vias.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination does not disclose the composition of claim 7.
Response to Arguments
Applicant's arguments filed 4 April 2022 have been fully considered but they are not persuasive.
On page 8 the remark states that “there is an interest in the electronic industry for a pure tin or tin-alloy electroplating bath”.  It is noted that independent claim 15 does not positively recite the presence of tin. On page 8 the remark states that the claimed electroplating bath leads to a deposit with reduced roughness.  In response, the cited reference Siemer et al. indicates that roughness is not desirable [0202]. On page 8 the remark states that the claimed electroplating bath leads to improved uniformity of height (i.e. coplanarity).  In response, the cited reference Siemer et al. disclose the leveler for providing a planar deposit [0003].  On page 8 the remark states that the filling of features claimed is on the micrometer scale.  In response, Siemer et al. disclose filling features on the micrometer scale [0009].  On page 8 the remark states that the claimed bath leads to deposits without defects such as voids.  In response, Siemer et al. disclose an electroplating bath for achieving the goal of avoiding defects such as voids [0002], [0008]. On page 9 the remark states that the claimed bath is used for bumps.  In response, Siemer et al. state that the electroplating bath is used for bump plating [0159].  
On page 9 the argument is directed towards the cited reference Siemer et al. and states that Siemer is concerned with providing copper electroplating and therefore does not disclose the claimed invention.  The Examiner respectfully disagrees. Siemer et al. indicate that the electroplating bath metal ion source includes, tin salts, copper salts, and the like [0145].  Therefore Siemer et al. disclose an electroplating bath inclusive of tin.  

    PNG
    media_image1.png
    158
    688
    media_image1.png
    Greyscale

On page 10, the argument states that the leveling agents described in Siemer are specific to electroplating techniques in which a metal layer (e.g. a copper layer) is electroplated. As previously stated, the Examiner acknowledges the copper concept of Siemer et al., however, Siemer et al. additionally indicate that tin is also a metal option for the metal electroplating bath.  Siemer et al. indicate that the metal ion metal sources include, but are not limited to tin salts, copper salts and the like [0145]. The argument further states that neither Siemer nor Nishikawa provides any reason or motivation to modify the composition as described in Siemer with tin ions and silver, indium or bismuth ions.  The Examiner respectfully disagrees.  Siemer et al. clearly indicate that the metal ion includes tin and/or copper and is not limited thereto.  The motivation to adjust the electroplating bath of Siemer et al. includes the modification of the alloy deposit.  One of ordinary skill in the art would have selected a given metal combination to produce a particular alloy for an electronic component (Nishikawa, [0013], [0015], [0049], Siemer et al. [0013], [0049]).  Selection of the alloying metals is based on the desired electronic component application.  
On pages 10-11 the argument states that the function of the leveling agents described in Siemer is different from the leveling agents used in other electroplating techniques, such as bump plating described in the present application.  The Examiner respectfully disagrees with this analysis.  It is noted that claims 1 and 15 are directed towards a composition.  The use of the composition does not further limit the claimed composition.  Further, Siemer et al. disclose bump plating [0013], [0159], among other applications (e.g. lead frames, interconnects, printed wiring boards, [0159]). Nishikawa indicates that the electroplating bath may be used for any number of applications such as printed circuit boards, carriers, semiconductor integrated circuits, leads etc. [0049].  The argument further states that it cannot be assumed that the leveling agents described in Siemer would perform similarly with any electroplating composition that includes any type of metal ions, such as those described generally in Nishikawa.  The Examiner respectfully disagrees with this analysis.  Given the close similarities of Siemer et al. and Nishikawa as described above, one of ordinary skill would expect the electroplating compositions to perform similarly based on the overlapping subject matter. One of ordinary skill in the art would expect the simple substitution of one metal alloying material for another metal alloying material to produce the same or similar predictable result.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795